Citation Nr: 0705207	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-05 577A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for an effective date earlier than 
February 15, 1995, for service connection for post-operative 
residuals of leiomyosarcoma.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.


FINDINGS OF FACT

1.  In October 2000, the Board denied the veteran's claim for 
an earlier effective date for service connection for 
leiomyosarcoma, and he did not timely appeal.

2.  The additional evidence received since that October 2000 
does not relate to an unestablished fact necessary to 
substantiate this claim; the evidence is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating this claim.  


CONCLUSIONS OF LAW

1.  The Board's October 2000 decision denying the veteran's 
claim for an earlier effective date for service connection 
for leiomyosarcoma is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in May 2005.  
The letter provided him with notice of the evidence necessary 
to reopen his previously denied claim that was not on record 
at the time the letter was issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The May 2005 VCAA letter also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim.  Thus, the content of 
this letter provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial (i.e., material 
evidence).  Kent, 20 Vet. App. at 10.  On June 14, 2006, VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  

The May 2005 VCAA letter specifically notified the veteran 
that he needed to submit "new and material" evidence.  The 
letter explained that "new" evidence was evidence that was 
not in existence when the final decision was issued.  
"Material" evidence was defined as pertaining to the reason 
the claim was previously denied.  The letter did not 
specifically mention the actual reasons for the previous 
denial - so this was not in accordance with VA's Office of 
General Counsel's June 2006 informal guidance.  Despite this 
deficiency, the Board does not find any prejudice to the 
veteran in deciding this claim.  The October 2000 Board 
decision fully informed him of the specific reasons for 
denying an effective date earlier to February 15, 1995.  The 
Board explained that documentation was needed indicating his 
intent to file a claim for service connection for 
leiomyosarcoma before that date.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (the VCAA requires that VA apprise the 
veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  When he 
filed his petition reopen this claim in October 2001, he 
resubmitted the evidence the Board had already considered and 
reiterated his previous arguments.  When informed by the May 
2005 letter that he needed to submit new evidence, he failed 
to respond.  Although the letter did not remind him of the 
specific reasons for the previous denial, he was asked to 
provide any evidence in his possession pertaining to the 
claim.  And again, he failed to respond.  So at most, this 
deficiency was harmless error.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  In this 
particular case at hand, the VCAA notice letter was provided 
in May 2005, after the RO's initial adjudication of the claim 
in December 2001.  So obviously this did not comply with the 
Court's preferred sequence of events.  Nonetheless, in 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   

Here, the May 2005 VCAA notice letter provided the veteran 
with ample opportunity to respond before the case was 
certified to the Board in December 2006.  He did not respond 
to the May 2005 letter and has not otherwise indicated he has 
any additional evidence to submit or which needs to be 
obtained.  Under these circumstances, the Board finds he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
see also Prickett, 20 Vet. App. at 376.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA treatment records. 
Although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).  In sum, the record reflects that the facts 
pertinent to the claim have been developed to the extent 
possible and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  That is to say, "the record has been fully 
developed, and it is "difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claim.


Legal Analysis

As mentioned, the veteran's initial claim for an earlier 
effective date was denied by the Board in October 2000.  He 
did not appeal that decision, so it became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen the claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Since the veteran's petition to reopen the claim was received 
in October 2001, the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, 
applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



At the time of the Board's October 2000 decision, the 
evidence indicated that in February 1993, the veteran had 
filed an informal claim for service connection for a back 
condition, hypertension, post-traumatic stress disorder 
(PTSD), and "exposure to chemicals" (see VA Form 21-4138).  
In May 1993, the RO had sent him a letter asking him to 
specify the disability being claimed as a result of chemical 
exposure, and to detail the places and dates he was exposed.  
In that same letter, the RO also requested he provide 
information concerning his various treatment providers and 
his PTSD stressors.  In June 1993, he responded 
stating that he had worked in a chemical storage facility 
without a gas mask (see VA Form 21-4138).  He said that, 
among other events, caused his PTSD.  He did not specify any 
other disabilities he believed were a result of the purported 
chemical exposure.  In November 1993, the RO issued a 
decision denying his claim for service connection for PTSD, 
and granting his claim for service connection for residuals 
of a fracture of the second finger of the left hand.  In a 
November 1993 letter accompanying the decision, the RO 
explained that he did not provide a specific disability he 
was claiming as a result of chemical exposure, so no action 
was taken on this issue.  The RO said that if evidence 
concerning this was not received within one year of the date 
of the May 1993 letter, benefits to which entitlement was 
established may not be paid for any period prior to the date 
of its receipt.  He did not appeal that decision or provide 
additional information concerning the disability he believed 
was associated with chemical exposure.  

In February 1995, the veteran filed a claim for soft tissue 
sarcoma due to chemical exposure, including Agent Orange (see 
VA Form 21-4138).  Attached to his claim, he provided private 
medical records dated in 1992 and 1993, which indicated he 
had been diagnosed with gastric leiomyosarcoma (malignant 
tumor of the stomach) and underwent a transgastric resection 
in January 1993.  He also submitted copies of VA treatment 
records dated in 1993 and 1994, which indicated the same 
diagnosis.  The VA doctors believed the tumor had not been 
entirely removed, but noted that outside physicians had 
counseled him that no further therapy was required to treat 
his stomach cancer.  Subsequent VA treatment records indicate 
he underwent a total gastrectomy and splenectomy in July 
1996.  Apparently this surgery was necessary because some of 
the tumor still remained and the initial resection had been 
inadequate. 

The RO also received a copy of a November 1993 letter to the 
veteran from the Chemical Corps Historian outlining the 
possible chemical exposure for his unit.  In November 1998, 
the Office of the Commanding General provided additional 
information concerning possible chemical exposure.  In 
January 1999, the Board remanded the claim to the RO for 
initial consideration of the November 1998 letter.  See 
38 C.F.R. §§ 20.800, 20.1304(c).  In January 1999, the RO 
granted his claim for service connection for post-operative 
residuals of leiomyosarcoma effective retroactively from 
February 15, 1995, the date he had filed his claim for this 
specific disability.  He appealed requesting an earlier 
effective date of June 1993.  In October 2000, the Board 
denied his claim for an earlier effective date because the 
evidence did not show an intent to claim service connection 
for leiomyosarcoma or the residuals thereof before the 
receipt of his claim on February 15, 1995.

In October 2001, the veteran filed a petition to reopen the 
claim, which was denied by the RO in a December 2001 
decision.  In January 2002, he filed a notice of disagreement 
(NOD) and submitted duplicate copies of the medical evidence 
he had submitted in February 1995.  As mentioned, this 
evidence indicated the leiomyosarcoma was diagnosed in 1992 
and surgery was performed in 1993.  The evidence had been 
previously considered in the October 2000 decision 
by the Board.  

The only additional evidence received since the Board's 
October 2000 decision consists of VA treatment records from 
2004 through 2006.  While this evidence is new, it does not 
relate to the veteran's claim for service connection for 
leiomyosarcoma or establish an intent to file a claim for 
this disability prior to February 1995.  He has simply 
reiterated previously made arguments and allegations, but has 
added no new information.  See, e.g., Reid v. Derwinski, 
2 Vet. App. 312 (1992).

For these reasons and bases, the veteran's petition to reopen 
the claim for an earlier effective date for service 
connection for leiomyosarcoma must be denied because new and 
material evidence has not been submitted.  See Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).


ORDER

The petition to reopen a claim for an earlier effective date 
for service connection for leiomyosarcoma is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


